DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14, and 18-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per Claim 10:
	It is not clear if “differentially decoding window information from the first encoded frame and the second encoded frame of the encoded bitstream” is supposed to refer to:
	1. differentially decoding “window information from the first encoded frame” and “the second encoded frame of the encoded bitstream” (differentially decoding window information and the second frame itself)
	Or
	2. differentially decoding window information, where the window information is from “the first encoded frame” and is from “the second encoded frame of the encoded bitstream” (one window information from both frames)
	Or
	3. differentially decoding window information from the first encoded frame and window information from the second encoded frame (differentially decoding two different window information, where each window information corresponds to a respective frame)

	As per Claim 12:
	It is not clear if “differentially decoding transform size information from the first encoded frame and the second encoded frame of the encoded bitstream” is supposed to refer to:
1. differentially decoding “transform size information from the first encoded frame” and “the second encoded frame of the encoded bitstream” (differentially decoding transform size information and the second frame itself)
	Or
	2. differentially decoding transform size information, where the transform size information is from “the first encoded frame” and is from “the second encoded frame of the encoded bitstream” (one transform size information from both frames)
	Or
	3. differentially decoding transform size information from the first encoded frame and transform size information from the second encoded frame (differentially decoding two different transform size information, where each transform size information corresponds to a respective frame)

	As per Claim 14:
	It is not clear if “differentially decoding time-frequency resolution information from the first encoded frame and the second encoded frame of the encoded bitstream” is supposed to refer to:
1. differentially decoding “time-frequency resolution information from the first encoded frame” and “the second encoded frame of the encoded bitstream” (differentially decoding time-frequency resolution information and the second frame itself)
	Or
	2. differentially decoding time-frequency resolution information, where the time-frequency resolution information is from “the first encoded frame” and is from “the second encoded frame of the encoded bitstream” (one time-frequency resolution information from both frames)
	Or
	3. differentially decoding time-frequency resolution information from the first encoded frame and time-frequency resolution information from the second encoded frame (differentially decoding two different time-frequency resolution information, where each time-frequency resolution information corresponds to a respective frame)

As per Claim 18:
“the first subband” in the 6th to last line of claim 18 is ambiguous because lines 13-14 of claim 18 recite “a first subband” which is not necessarily the same first subband as “a first subband” in lines 9-10 of claim 18, and when the two recitations of “a first subband” are different, it is not clear which “first subband” is the one that “the first subband” in the 6th to last line of claim 18 is supposed to refer to.

	The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 2-9, 11, 13, 15-17, are allowed.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10, 12, 14, and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 2 (and similarly claim[s] 8 and 18 which are narrower than claim 2, and consequently claim[s] 3-7, 9-17, and 19-21 which depend on claim[s] 2, 8, and 18), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2, including (i.e. in combination with the remaining limitations in claim[s] 2) A method for decoding a frame of an encoded audio signal, comprising: receiving the frame of the encoded audio signal, wherein the frame contains subband data corresponding to a plurality of subbands, and wherein the frame contains modification information for at least one of the plurality of subbands; modifying a time-frequency resolution within a first subband of the plurality of subbands based at least in part on the modification information to determine modified subband data for the first subband to obtain a first modified subband; and determining a decoded frame using at least the first modified subband.
2012/0232908 teaches “variable TF resolution system… TF resolution change may either increase the number of tiles by splitting a tile into two or more times [increase the time resolution] or decrease the number of tiles by combining two or more tile into a single tile.  When the content of a band is subjected to a TF-resolution change that increases the time resolution… copy the same flag as the input tile they were derived from… When the content of a band… decreases the time resolution… marked ‘not-collapsed’ if any of the input tiles… marked ‘not-collapse’” (paragraph 36) and “example, assume that a band… coded with increased frequency [reduced time] resolution… four tiles instead of eight” (paragraph 45) and “In the decoder a TF-resolution change is applied to map the four tiles that were coded back to the eight tiles that will be used as input to the eight inverse MDCTs” (paragraph 47).  Paragraph 35 appears to describe where an encoder performs flag tracking and where the decoder marks tiles based on values it has decoded from a bitstream from the encoder.  Paragraph 36 describes TF resolution changes and corresponding flags.  In this reference, it is not clear that a decoder’s TF resolution change (see paragraph 47) is based on modification information contained in a received encoded audio signal frame 
2015/0213806 teaches “As outlined above, side-information extractor 17 of FIG. 4 computes SAOC-parameters from the input audio signals s.sub.1 to s.sub.N. According to the currently implemented SAOC standard, encoder 10 performs this computation in a time/frequency resolution which may be decreased relative to the original time/frequency resolution as determined by the filter bank time slots 34 and sub-band decomposition, by a certain amount, with this certain amount being signaled to the decoder side within the side information 20” (paragraph 81).
2012/0069898 teaches “A method comprising: receiving a bitstream from an encoder, wherein the bitstream includes a quantized output of a time-frequency (T-F) resolution change for at least one group of sub-bands processed by the encoder; applying an inverse T-F filter bank process to each of the group of sub-bands; and processing each of the group of sub-bands through a windowed overlap-add process to produce an output encapsulating information regarding a relative time resolution versus frequency resolution for each of the group of sub-bands” (claim 33).  This reference teaches coding different bands with respective time and frequency resolutions on a band-by-band basis based on frequency characteristics of each band.  This reference also teaches sending the time-frequency resolution of each band to the decoder.  This reference also teaches where time-frequency values have rate-distortion values which reflect whether a time-frequency resolution is inefficient, and modifying time-frequency values or leaving time-frequency values unchanged to increase efficiency.  This reference also teaches what many references teach, particularly that increasing time resolution decreases frequency resolution and vice versa.  The rate-distortion values can be interpreted as “coding efficiency” measures that are used to determine time-frequency resolutions for each of a plurality of frequency bands (thus forming a combination of time-frequency resolutions to represent the frame at each of the frequency bands).  Paragraph 36 also describes a decoder which parses a bitstream into constituent parts including band energies, filter output, and T-F decision values, where the T-F decision values are used by the decoder to determine which transform use for each band, and scaling/”modifying” an inverse T-F filter bank result.  This reference does not appear to describe where the inverse T-F filter bank uses modification information in a frame to modify T-F resolution for a sub-band.
The prior art further teaches modifying time-frequency resolution of bands (by splitting or combining tiles, or by merging frequency bins) and performing a reverse operation at a decoder.  The second reference also describes where block size can be included in a bitstream.  These references, however, do not appear to describe where time-frequency resolution is modified based on modification information determined based on the selected combination of time-frequency resolutions (selected based on coding efficiency measures) and the determined window size (determined based on the combination of time-frequency resolutions that are selected based on the coding efficiency measures).
2012/0232908 “variable TF resolution system… TF resolution change may either increase the number of tiles by splitting a tile into two or more times [increase the time resolution] or decrease the number of tiles by combining two or more tile into a single tile.  When the content of a band is subjected to a TF-resolution change that increases the time resolution… copy the same flag as the input tile they were derived from… When the content of a band… decreases the time resolution… marked ‘not-collapsed’ if any of the input tiles… marked ‘not-collapse’”, paragraph 36; “example, assume that a band… coded with increased frequency [reduced time] resolution… four tiles instead of eight”, paragraph 45; “In the decoder a TF-resolution change is applied to map the four tiles that were coded back to the eight tiles that will be used as input to the eight inverse MDCTs”, paragraph 47; 
2014/0046670 “resolution enhancement unit… adjust the time-frequency resolution in sub-band units for the transform coefficients in the frequency domain which are generated in the transform unit… frame where a tone component, a stationary component, and a transient component coexist, relatively a long block size may be applied to a tone component or a stationary component, and relatively a short block size may be applied to the transient component… in the tone component or the stationary component, the frequency resolution may increase, but the time resolution decreases and, in the transient component, the frequency resolution may decrease, but the time resolution may increase, and thus resolution which is adaptive to signal characteristics may be obtained… information on the applied block size may be included in the bitstream… may merge frequency bins… enhance the frequency resolution of the low frequency band throughout the entire frames by merging the frequency bins toward a low-frequency band in each sub-band unit”, paragraph 50; 
6029126 “decoder… comprises inverse components of the coder… not shown”; “encoding audio signals… MLT computation… produce transform coefficients followed by resolution switching… of modified MLT coefficients… Resolution switching is used to improve the performance for transient signals”; “FIG. 5… coding… FIG. 6… decoding… overlapping blocks of the input signal x[n] are transformed by a coder… into the frequency domain via a nonuniform modulated lapped biorthogonal transform [NMLBT]”; “number of subbands M of typical transform coders has to be large enough to provide adequate frequency resolution… usually leads to block sizes in the 20-80ms range… poor response to transient signals… including pre-echo… one way to alleviate the problem… use a smaller M for such sounds.  Switching the block size for a modulated lapped transform is not difficult but may introduce additional encoding delay… alternative… hierarchical transform… tree-structured filter bank, similar to a discrete wavelet transform”; “alternative and preferred method of creating a new nonuniform transform structure to reduce the ringing artifacts of the MLT/MLTBT can be achieved by modifying the time-frequency resolution… can be achieved by applying an additional transform operator to sets of transform coefficients to produce a new combination of transform coefficients”
2007/0067166 “decompose the input audio signal into frames and calculate a transient measure of a signal frame.  Discriminate whether the type of current signal frame is a graded signal or a fast-varying signal by comparing the value of the transient measure with the value of a threshold.  Select the filtering structure of the signal frame according to different type of signal frame if it is the graded signal… cosine modulation filtering with equal bandwidth… If it is the fast-varying… analyze the filter coefficient in multi-resolution by wavelet transforming, adjust a time-frequency resolution of the filter coefficient… output the filtered signal”, paragraph 31; 
The prior art teaches modifying time-frequency resolution including determining a cost of modifying a time-frequency value of one or more bands based on an entropy measure of the bands, and altering the modified values to minimize the cost and generating a selected time-frequency value for each band
2012/0069898 “modifying the time-frequency resolution value to one or more bands of the plurality of bands to increase either a time resolution… or a frequency resolution… depending on the characteristic of the content”; “modifying the time-frequency resolution value of one or more bands… increase either a time… resolution… or a frequency… resolution… depending on the relative transient content or tonal content in the band… determining a cost associated with modifying the time-frequency resolution value of the one or more bands based on an entropy measure of the bands… altering the modified time-frequency resolution values to minimize the cost and to generate a selected time-frequency resolution value for each band”; “highest frequency resolution… corresponds to the inverse of the window length”;

Double Patenting
	For clarity of the record, NO Double Patenting rejections are required between this application’s claims and Parent Patent 10,818,305 because the claims of the Parent Patent are directed to encoder claims while this application’s claims are directed to decoder claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/15/2022
/ERIC YEN/Primary Examiner, Art Unit 2658